                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

 KRISSIE PURSLEY,                             :   Case No. 1:18-cv-256
                                              :
        Plaintiff,                            :   Judge Timothy S. Black
                                              :   Magistrate Judge Stephanie K. Bowman
 vs.                                          :
                                              :
 COMMISSIONER OF SOCIAL                       :
 SECURITY,                                    :
                                              :
        Defendant.                            :

                         DECISION AND ENTRY
             ADOPTING THE REPORT AND RECOMMENDATION
         OF THE UNITED STATES MAGISTRATE JUDGE (Doc. 17) AND
                TERMINATING THIS CASE IN THIS COURT

       This case is before the Court pursuant to the Order of General Reference to United

States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the pleadings filed with this Court and, on June 20, 2019,

submitted a Report and Recommendation. (Doc. 17). No objections were filed.

       As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo

all of the filings in this matter. Upon consideration of the foregoing, the Court finds that

the Report and Recommendation should be and is hereby ADOPTED in its entirety.

       Accordingly, for the reasons stated above:

   1. The Commissioner’s decision is AFFIRMED, as that decision is supported by
      substantial evidence.

   2. The Clerk shall enter judgment accordingly, whereupon this case is
      TERMINATED from the docket of this Court.
   IT IS SO ORDERED.

Date:    July 30, 2019       s/ Timothy S. Black
                             Timothy S. Black
                             United States District Judge




                         2
